DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 4 May 2022.
Claims 1-20 are presented for examination.
Claims 1, 2, 9, 10, 15, 16 and 20 are amended.
35 U.S.C. § 101 rejections (directed to non-statutory subject matter) are withdrawn in light of amendment. 
35 U.S.C. § 101 rejections (directed to an abstract idea without significantly more) are maintained. 
Double Patenting rejections are maintained.
35 USC § 112 claim rejections are withdrawn in light of amendment.

Priority
It is acknowledged that the pending application claims priority to provisional application 62/873,322 filed on 12 July 2019. Priority date of 12 July 2019 is given. 

Response to Argument
Applicant’s arguments filed in the amendment filed on 4 May 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued 35 U.S.C. § 101 rejections (directed to an abstract idea without significantly more), “The Office Action additionally rejects claims 8, 14 and 19, alleging that these claims are directed to an abstract idea without reciting significantly more. Applicant disagrees. Applicant notes that claims 8, 14, and 19 depend from independent claims 1, 9, and 15 respectively. The Office Action has not rejected claims 1, 9, and 15 as being directed to an abstract idea. Where an independent claim is directed to statutory subject matter, an additional dependent claim adding further limitations cannot render the subject matter statutorily ineligible. Accordingly, as claims 1, 9, and 15 are not directed to an abstract idea, claims 8, 14, and 19 necessarily also are not directed to an abstract idea and are therefore directed to statutory subject matter. Accordingly, Applicant requests that the rejection of claims 8. 14. and 19 be withdrawn.”
	Examiner ruefully disagrees. In step 2A prong-one, only when at least one limitation fells in one of the enumerated groupings of abstract ideas (e.g. 1. Mathematical concepts, 2. Certain methods of organizing human activity, and 3) Mental processes), the analysis will move to step 2A prong-two.
	Claims 1, 9, and 15 are not directed to an abstract idea which is because they does not have at least one limitation fells in one of the enumerated groupings of abstract ideas.
	However, claims 8, 14, and 19 recite a step that can be performed in human mind (e.g. “determining”), which meet the requirement to move from step 2A prong-one to step 2A prong and step 2B. As the results, the analysis determined the claims are ineligible. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8, 14 and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites, “The method of claim 1, further comprising 
determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data.”
Further, Claim 1 recites “A method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
transmitting the filtered sensor data to a server.”
(Step 1) The claim recites “The method…” as drafted, is a process, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “rules” in claim 8 and “vehicle” and “server” in claim 1, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “rules” language in claim 8 and “vehicle” and “server” language in claim 1, “determining” in the context of this claim encompasses the user manually determining, whether to repress storing at least a portion of the sensor data in his mind.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “rules” language in claim 8 and “vehicle” and “server” language in claim 1 to perform the “storing,” “applying,” “transmitting” and “determining,” steps. The “storing,” “applying,” “transmitting” and “determining,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 Further, the additional element – “…storing sensor data from a plurality of sensors of the autonomous vehicle” which is mere data gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”).
Additionally, the additional element – “…applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data” which is Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A..,”).
Additionally, the additional element – “…transmitting the filtered sensor data to a server” which is Mere Data Gathering or Selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity (MPEP: 2106.05(g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies;” “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,” and “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A.”).
Alternatively, the claim recites additional element – “applying, based on one or more rules, one or more filtering operations to the sensor data,” where merely describes how to generally “apply” the concept of rules in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform rules. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “storing” and “transmitting” limitations where merely describes how to generally “apply” the concept of storing and transmitting data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmission. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “rules” language in claim 8 and “vehicle” and “server” language in claim 1 to perform “storing,” “applying,” “transmitting” and “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The limitation is not sufficient to amount to significantly more than the judicial exception because “storing,” “applying,” “transmitting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,” “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log),” “iii. Detecting DNA or enzymes in a sample, Sequenom,” “vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics,” “iv. Presenting offers and gathering statistics, OIP Techs” and “v. Determining an estimated outcome and setting a price, OIP Techs.”
Alternatively, the claim recites additional element – “applying, based on one or more rules, one or more filtering operations to the sensor data,” where merely describes how to generally “apply” the concept of rules in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform rules. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Alternatively, the claim recites additional element – “storing” and “transmitting” limitations where merely describes how to generally “apply” the concept of storing and transmitting data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform data transmission. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 14, it is an apparatus claim having similar limitations as cited in claim 8. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 19, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 8. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 8.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16/925,636. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant application:
co-pending Application No. 16/925,636
1. A method for rules-based structured data filtering in an autonomous vehicle, comprising: 
         storing sensor data from a plurality of sensors of the autonomous vehicle; 
         applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
         transmitting the filtered sensor data to a server. 

2. The method of claim 1,  
       applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

3. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
          applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data. 

4. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
        applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data. 

5. The method of claim 1, further comprising: 
         receiving an update to the one or more rules; 
         acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and 
          transmitting the filtered additional sensor data to the server. 

6. The method of claim 1, wherein applying the one or more filtering operations comprises 
          modifying a fidelity of at least a portion of the sensor data. 

7. The method of claim 1, wherein applying the one or more filtering operations comprises 
        excluding, from the filtered sensor data, at least a portion of the sensor data. 

8. The method of claim 1, further comprising 
          determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

9. An apparatus for rules-based structured data filtering in an autonomous vehicle, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
         storing sensor data from a plurality of sensors of the autonomous vehicle; 
         applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
       transmitting the filtered sensor data to a server. 

10. The apparatus of claim 9, wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

11. The apparatus of claim 9, wherein the steps further comprise: receiving an update to the one or more rules; acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and transmitting the filtered additional sensor data to the server. 

12. The apparatus of claim 9, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data. 

13. The apparatus of claim 9, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data. 

14. The apparatus of claim 9, wherein the steps further comprise determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

15. An autonomous vehicle for rules-based structured data filtering in an autonomous vehicle, the autonomous vehicle comprising apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
        storing sensor data from a plurality of sensors of the autonomous vehicle; 
        applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
        transmitting the filtered sensor data to a server. 

16. The autonomous vehicle of claim 15, wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data. 

17. The autonomous vehicle of claim 16, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data. 

18. The autonomous vehicle of claim 15, wherein the steps further comprise: receiving an update to the one or more rules; acquiring additional sensor data; applying the updated one or more rules to the additional sensor data; and transmitting the filtered additional sensor data to the server. 

19. The autonomous vehicle of claim 15, wherein the steps further comprise determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data. 

20. A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for rules-based structured data filtering in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of: acquiring sensor data from a plurality of sensors of the autonomous vehicle; applying, based on one or more rules and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and transmitting the filtered sensor data to a server.
1. a method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
transmitting the filtered sensor data to a server.

2. The method of claim 1, 
wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data.

3. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data.

4. The method of claim 2, wherein applying the one or more filtering operations to the stored sensor data comprises 
applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.

5. The method of claim 1, further comprising: 
receiving an update to the one or more machine learning models; 
acquiring additional sensor data; 
applying the updated one or more machine learning models to the additional sensor data; and 
transmitting the filtered additional sensor data to the server.

6. The method of claim 1, wherein applying the one or more filtering operations comprises 
modifying a fidelity of at least a portion of the sensor data.

7. The method of claim 1, wherein applying the one or more filtering operations comprises 
excluding, from the filtered sensor data, at least a portion of the sensor data.

8. The method of claim 1, further comprising 
determining, based on another one or more machine learning models, whether to repress storing at least a portion of the sensor data.


9. An apparatus for rules-based structured data filtering in an autonomous vehicle, the apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle; 
applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
transmitting the filtered sensor data to a server.

10. The apparatus of claim 9, wherein the steps further comprise: wherein applying the one or more filtering operations to the sensor data comprises applying the one or more filtering operations to the stored sensor data.

11. The apparatus of claim 9, wherein the steps further comprise: receiving an update to the one or more machine learning models; acquiring additional sensor data; applying the updated one or more machine learning models to the additional sensor data; and transmitting the filtered additional sensor data to the server.

12. The apparatus of claim 9, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data.

13. The apparatus of claim 9, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data.

14. The apparatus of claim 9, wherein the steps further comprise determining, based on another one or more machine learning models, whether to repress storing at least a portion of the sensor data.

15. An autonomous vehicle for model-based structured data filtering in an autonomous vehicle, the autonomous vehicle comprising apparatus comprising a computer processor, a computer memory operatively coupled to the computer
processor, the computer memory having disposed within it computer program
instructions that, when executed by the computer processor, cause the apparatus
to carry out steps comprising: 
       storing sensor data from a plurality of sensors of the autonomous vehicle; 
       applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and 
       transmitting the filtered sensor data to a server.

16. The autonomous vehicle of claim 15, wherein applying the one or more filtering operations to the sensor comprises applying the one or more filtering operations to the stored sensor data.

17. The autonomous vehicle of claim 16, wherein applying the one or more filtering operations to the stored sensor data comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.

18. The autonomous vehicle of claim 15, wherein the steps further comprise: receiving an update to the one or more machine learning models; acquiring additional sensor data; applying the updated one or more machine learning models to the additional sensor data; and transmitting the filtered additional sensor data to the server.

19. The autonomous vehicle of claim 15, wherein the steps further comprise determining, based on another one or more machine learning models, whether to repress storing at least a portion of the sensor data.

20. A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for model- based structured data filtering in an autonomous vehicle that, when executed, cause a computer system to carry out the steps of. acquiring sensor data from a plurality of sensors of the autonomous vehicle; applying, based on one or more machine learning models and one or more locations of the autonomous vehicle where the sensor data was acquired, one or more filtering operations to the sensor data; and transmitting the filtered sensor data to a server.




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James) and further in view of Fredinburg et al. (U.S. Patent No.: US 9436180, hereinafter Fredinburg).
For claim 1, Larsen discloses a method for model-based structured data filtering in an autonomous vehicle, comprising: 
storing sensor data from a plurality of sensors of the autonomous vehicle (Larsen: paragraph [0021], “…the sensor device is arranged on interior or exterior surface of and in contact with a physical part/component forming at least a part of an exterior surface of the body of a vehicle.” paragraph [0032], “acquiring sensor data from the sensor module”, paragraph [0082], “…storage of sensor data”), paragraphs [0087]-[0088], “…The sensor data can then next be forwarded to the data acquisition unit 80…to store sensor data…” paragraph [0094], “…the data from the vehicle can be stored and be available for the data acquisition unit…”); 
applying, based on one or more rules, one or more filtering operations to the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” Paragraph [0084], “…for filtering the sensor data and machine learning of sensor data…” where “on one or more rules” is broadly interpreted as “filtering” or using the machine learning filtering rule to filter, paragraph [0090], “…The data processing device 300 is further provided with means and/or software 302 for digital filtering and machine learning of the extracted sensor data from the external cloud or local server 200, as well as storage of filters and machine learning methods in a storage module 303 for storage of processed data.” further, where “on one or more rules” is broadly interpreted as “filters”); and 
transmitting the filtered sensor data to a server (Larsen: paragraph [0043], “…forwarding…filtered sensor data from the sensor devices to an external cloud or local server for further processing…” paragraph [0090], “…forwarding the processed data to the external cloud or local server 200 for storage therein…”).
However, Larsen does not explicitly disclose filtering in an autonomous vehicle;
based on one or more locations of the autonomous vehicle where the sensor data was acquired. 
James discloses filtering in an autonomous vehicle and also discloses “based on one or more rules” (James: paragraphs [0017]-[0018], “…the vehicle 100 includes a collection system 170…the collection system 170 includes…a filter module 230…” paragraph [0020], “…configure one or more filters within the vehicle 100 to sniff for the event data 250 and store the event data 250 in a memory…” where “one or more rules” is broadly interpreted as “filters,” paragraph [0021], “…the filter module 230 configures and monitors multiple filters at different hook points within the vehicle systems 140 and/or sensor systems 120 in order to identify and collect information according to the defined parameters. Thus, the filter module 230 functions to acquire event data 250 that matches the defined parameters while excluding extraneous information that does not match the defined parameters…” paragraph [0036], “the filter module 230 can compress or otherwise prepare the event data 250 to minimize bandwidth when communicating the collected data 250 subsequently…” paragraph [0066], “…one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms. Further, in one or more arrangements, one or more of the modules can be distributed among a plurality of the modules described herein. In one or more arrangements, two or more of the modules described herein can be combined into a single module…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “SYSTEMS AND METHODS FOR REMOTELY CONTROLLING DATA COLLECTION BY A VEHICLE” as taught by James, because it would provide Larsen’s method with the enhanced capability of “…selectively collecting event data from a vehicle.” (James: paragraph [0012]).
However, Larsen and James do not explicitly disclose based on one or more locations of the autonomous vehicle where the sensor data was acquired. 
Fredinburg discloses based on one or more locations of the autonomous vehicle where the sensor data was acquired (Fredinburg: column 1, lines 51-63, “…the method further comprises sending, by the one or more computing devices, instructions to a vehicle to filter any sensor data within a threshold distance from the geographic location, and receiving, by the one or more computing devise, the filtered sensor data.” column 10, lines 53-65, “…computing device 110 of vehicle 100 may receive location information identifying a geographic location of client computing device 220 at block 802. As described above, location information may be in the form of GPS location data. At block 804, computing device 110 receives sensor data captured by one or more sensors of vehicle 100.At block 806, computing device 110 determines whether the sensor data is within a threshold distance from the geographic location. Based on the determination made at block 806, computing device 110 filters the sensor data that is within the threshold distance. Then, at block 810, the computing device 110 sends the filtered sensor data to one or more server computing devices for further processing”).
Additionally, Fredinburg also discloses storing sensor data from a plurality of sensors of the autonomous vehicle (Fredinburg: column 10, lines 53-65, “…computing device 110 of vehicle 100 may receive location information identifying a geographic location of client computing device 220 at block 802. As described above, location information may be in the form of GPS location data. At block 804, computing device 110 receives sensor data captured by one or more sensors of vehicle 100.At block 806, computing device 110 determines whether the sensor data is within a threshold distance from the geographic location. Based on the determination made at block 806, computing device 110 filters the sensor data that is within the threshold distance. Then, at block 810, the computing device 110 sends the filtered sensor data to one or more server computing devices for further processing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “Location-based Privacy” as taught by Fredinburg, because it would provide Larsen’s method with the enhanced capability of “…receive sensor data captured by one or more sensors of the vehicle and determine whether any of the sensor data is within a threshold distance from the geographic location. Based on the determination, the one or more computing devices may filter the sensor data that is within the threshold distance and send the filtered sensor data to one or more server computing devices for further processing” (Fredinburg: Abstract) and “…These images and sensor data allow the vehicle to safely maneuver itself around obstacles. In addition, this information may be examined in an offline environment in order to improve the vehicle's object detection and maneuvering capabilities…” (Fredinburg: column 1, lines 15-21).
For claim 2, Larsen, James and Fredinburg disclose the method of claim 1, wherein applying the one or more filtering operations to the sensor comprises applying the one or more filtering operations to the stored sensor data (Larsen: paragraph [0032], “…perform coarse pre-filtering of data and signals from the sensor module…” paragraph [0033], “According to a further embodiment of the sensor device the sensor control device is provided with internal or external memory for storing of sensor data from the sensor module after pre-filtering. This solves the problem one comes in when the amount of data gets too big…Through a methodical reduction of the present data basis, one can reduce that problem.” [0090], “…digital filtering and machine learning of the extracted sensor data”).
For claim 5, Larsen, James and Fredinburg disclose the method of claim 1, further comprising: 
receiving an update to the one or more rules (Larsen: paragraph [0016], “a system arranged for filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0053], “…collect all information…can be used to learn, as well as discover and eliminate risk” paragraph [0090], “…By means of machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved. Accordingly, by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships…for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.”); 
acquiring additional sensor data (Larsen: paragraph [0021], “…the sensor device is arranged on interior or exterior surface of and in contact with a physical part/component forming at least a part of an exterior surface of the body of a vehicle.” paragraph [0032], “acquiring sensor data from the sensor module”); 
applying the updated one or more rules to the additional sensor data (Larsen: paragraph [0016], “a system arranged for filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0053], “…collect all information…can be used to learn, as well as discover and eliminate risk” paragraph [0090], “…By means of machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved. Accordingly, by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships…for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.” where “the updated one or more rules” is broadly interpreted as “machine learning one can make predictions or calculations based on large amounts of data. Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved” and “machine learning can be used to improve models”); and 
transmitting the filtered additional sensor data to the server (Larsen: paragraph [0043], “…forwarding…filtered sensor data from the sensor devices to an external cloud or local server for further processing…” paragraph [0090], “…forwarding the processed data to the external cloud or local server 200 for storage therein…”).
For claim 6, Larsen, James and Fredinburg disclose the method of claim 1, wherein applying the one or more filtering operations comprises modifying a fidelity of at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” where “modifying a fidelity of at least a portion of the sensor data” is broadly interpreted as “filter out sensor records having suspicious values”).
For claim 7, Larsen, James and Fredinburg disclose the method of claim 1, wherein applying the one or more filtering operations comprises excluding, from the filtered sensor data, at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” where “excluding” is broadly interpreted as “filter out”).
For claim 8, Larsen, James and Fredinburg disclose the method of claim 1, further comprising 
determining, based on another one or more rules, whether to repress storing at least a portion of the sensor data (Larsen: paragraph [0016], “…filtering data and provided with a machine learning system that filter out sensor records having suspicious values…” paragraph [0045], “The system according to the disclosure further comprises a data processing device provided with a data extraction module for extracting data from the external cloud or local server. The data processing device is further provided with means and/or software for digital filtering and machine learning of extracted sensor data. The data processing device is further arranged for storage of filters and machine learning methods.” Paragraph [0090], “…Machine learning can be divided in several methods Machine learning can be divided in several methods, which is known as e.g. supervised learning, unsupervised learning, semi-supervised learning and reinforcement learning that enable different approaches for processing of extracted sensor data depending on the result to be achieved…by providing the data processing device 300 with means and/or software 302 for machine learning the extracted sensor data can be processed to find patterns, trends and relationships, especially related to damages and driving behaviour. In addition the data processing device 300 can be provided with means and/or software for artificial intelligence enabling the data processing device 300 to make (ethical) choices/decisions. Accordingly, machine learning can be used to improve models and provide decision support.” WHERE “another one or more rules” is broadly interpreted as “filters and machine learning methods” which indicates there are other filters which are using other machine learning methods to “filter out sensor records having suspicious values” WHERE “repress storing” is broadly interpreted as “filter out sensor records having suspicious values.”).
For claim 9, it is an apparatus claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is an apparatus claim having similar limitations as cited in claim 2. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 11, it is an apparatus claim having similar limitations as cited in claim 5. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 12, it is an apparatus claim having similar limitations as cited in claim 6. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 6.
For claim 13, it is an apparatus claim having similar limitations as cited in claim 7. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of rejected claim 7.
For claim 14, it is an apparatus claim having similar limitations as cited in claim 8. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 15, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 16, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 2. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of rejected claim 2.
For claim 18, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 5. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of rejected claim 5.
For claim 19, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 8. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 8.
For claim 20, it is a product (e.g. computer program product) claim having similar limitations as cited in claim 1. Thus, claim 20 is also rejected under the same rationale as cited in the rejection of rejected claim 1.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James), and further in view of Fredinburg et al. (U.S. Patent No.: US 9436180, hereinafter Fredinburg), and further in view of Tyrrell et al. (U.S. Pub. No.: US 20070239793, hereinafter Tyrrell).
For claim 3, Larsen, James and Fredinburg disclose the method of claim 2, wherein applying the one or more filtering operations to the stored sensor data.
However, Larsen, James and Fredinburg do not explicitly disclose comprises applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data.
Tyrrell discloses comprises applying, in response to an amount of used storage space meeting a threshold, the one or more filtering operations to the stored sensor data (Tyrrell: paragraph [0012], “…a threshold control capacity planning capability is utilized…If the current utilization is greater than the low threshold, the FSM manages the storage pool according to a set of policies including, e.g., deletion and/or migration of data to bring the occupancy level back to the low threshold. The FSM stores a capacity planning record to indicate the quantity of data that was freed to reach the low threshold value.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “System and method for implementing a flexible storage manager with threshold control” as taught by Tyrrell, because it would provide Larsen’s method with the enhanced capability of “…threshold control capacity planning capability is utilized within the storage system environment to provide the storage administrator with the ability to monitor actual data growth and to make adequate plans for storage expansion…The FSM stores a capacity planning record to indicate the quantity of data that was freed to reach the low threshold value.” (Tyrrell: paragraph [0012]) in order to have “implementing storage management with threshold control. A flexible storage manager (FSM) manages provisioning of storage for users to thereby enable greater storage utilization.” (Tyrrell: paragraph [0010]).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. Pub. No.: US 20200342696), in view of James et al. (U.S. Pub. No.: US 20180293809, hereinafter James), and further in view of Fredinburg et al. (U.S. Patent No.: US 9436180, hereinafter Fredinburg), and further in view of Neumann (U.S. Pub. No.: US 20180144631).
For claim 4, Larsen, James and Fredinburg disclose the method of claim 2, wherein applying the one or more filtering operations to the stored sensor data.
However, Larsen, James and Fredinburg do not explicitly disclose comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data.
Neumann discloses comprises applying, in response to the autonomous vehicle entering a stationary mode, the one or more filtering operations to the stored sensor data (Neumann: paragraph [0008], “…includes a filter component which is configured to improve the reliability of the stay detection components by filtering out such noisy data. Once the motion detection component detects a stop of the vehicle it can filter the periodically received location data by ignoring particular location data sets received after the start of the stay period if the particular location data sets represent physical locations outside the tolerance range, and if the particular location data sets are followed by at least one further location data set within the tolerance range. In other words, if sensor data indicate locations of the vehicle outside the tolerance range (e.g., because of a low signal quality of the positioning signals) the system is able to filter out such wrong data if any one of the subsequently received location data is again within the tolerance range”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “System for Detection of Vehicle Body Damage” as taught by Larsen by implementing “COMPUTER SYSTEM AND METHOD FOR DETERMINING STAY PERIODS OF A ROAD VEHICLE” as taught by Neumann, because it would provide Larsen’s method with the enhanced capability of “…improves the data quality of the stay detection system through filtering 1300 of noisy location data.” (Neumann: paragraph [0026]).
For claim 17, it is a system (e.g. autonomous vehicle) claim having similar limitations as cited in claim 4. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169